Citation Nr: 1001485	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-34 183A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for status post disc excision of 
the lumbar spine with secondary degenerative arthritic 
changes, claimed as secondary to a chronic low back strain.

2.  Entitlement to service connection for status post disc 
excision of the lumbar spine with secondary degenerative 
arthritic changes, claimed as secondary to the chronic low 
back strain.

3.  Entitlement to service connection for a leg condition, 
also claimed as secondary to the chronic low back strain.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1954 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the Veteran's claim for a higher 
(i.e., compensable) rating for his service-connected chronic 
low back strain.  The RO also denied his claim for service 
connection for a leg condition and reopened on the basis of 
new and material evidence, but continued to deny, his claim 
for service connection for status post disc excision of the 
lumbar spine with secondary degenerative arthritic changes, 
claimed as secondary to the chronic low back strain.  

In response to that decision, the Veteran submitted a notice 
of disagreement (NOD) in June 2006 stating "this is a formal 
appeal of my claim denied for:  (1) low back (2) leg 
condition."  He also included medical evidence and referred 
to other medical evidence in the report of his VA examination 
(VAX).  This medical evidence includes a letter referencing 
his "lumbar spine radiculopathy secondary to severe spinal 
stenosis," as well as a radiological report from a private 
physician pertaining to a spinal examination.  In October 
2006 the RO sent the Veteran a statement of the case (SOC) 
addressing his claims for service connection for a 
leg condition (i.e., the lower extremity radiculopathy) and 
for the status post disc excision of the lumbar spine with 
secondary degenerative arthritic changes.  And, in November 
2006, he submitted a substantive appeal (on VA Form 9) 
indicating he was appealing all of the issues listed in the 
statement of the case.  Following that, in July 2007, his 
local representative at the RO submitted two VA Form 646's 
specifically referencing the two claims listed in the October 
2006 SOC - for service connection for a leg condition and 
for status post disc excision of the lumbar spine with 
secondary degenerative arthritic changes.

So the RO certified the appeal to the Board in July 2007 only 
on these two issues.  38 C.F.R. § 20.200 (2009).  

However, the Board sees that more recently, in November 2009, 
the Veteran's national representative submitted a written 
brief indicating the Veteran is appealing all of the claims 
denied in the May 2006 decision - so also the claim 
concerning the rating for the chronic low back strain.  But 
the Veteran did not perfect a timely appeal of this claim for 
a higher (compensable) rating for this disability, so the 
Board does not have jurisdiction to consider this additional 
issue.  See again 38 C.F.R. § 20.200 (2009).  Hence, the 
Veteran must file another claim at the RO if he still wants a 
higher rating for this disability - the chronic low back 
strain.

That said, in this decision, the Board is deciding the 
Veteran's claim for a leg condition, which he is alleging is 
secondary to the chronic low back strain, but then remanding 
for further development and consideration his remaining claim 
for status post disc excision of the lumbar spine with 
secondary degenerative arthritic changes.  The remand of this 
claim will be via the Appeals Management Center (AMC).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

According to the competent medical and other evidence of 
record, the Veteran's leg condition is not part and parcel of 
or otherwise attributable or secondary to his service-
connected chronic low back strain.


CONCLUSION OF LAW

The Veteran's leg condition is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2006, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  It equally deserves 
mentioning that another March 2006 letter, along with 
subsequent letters in November 2006 and July 2007, also 
informed him that a downstream disability rating and 
effective date would be assigned if his underlying claim for 
service connection was eventually granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued the March 2006 VCAA 
notice letters prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  Moreover, the RO readjudicated 
this claim in the October 2006 SOC.  And since providing the 
additional VCAA notice in November 2006 and July 2007, there 
has not been any reason to again readjudicate this claim, 
such as in a supplemental SOC (SSOC), because the Veteran has 
not submitted any additional evidence specifically concerning 
this claim, not already considered in the SOC, which would 
possibly change the outcome of that prior adjudication.  Cf. 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  See, 
too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that, as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication, such as in a SOC or SSOC, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.)

Furthermore, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the United States Supreme Court made clear that a reviewing 
court, in considering the rule of prejudicial error, is 
precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each 
case, the error was outcome determinative.  In Sanders, the 
Supreme Court rejected the lower Federal Circuit's framework 
(see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because 
it required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The Supreme 
Court stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records and VA treatment records.  Thus, as 
there is no other indication or allegation that relevant 
evidence remains outstanding concerning this claim for a leg 
condition, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for a Leg Condition, Including Secondary to his Already 
Service-Connected Chronic Low Back Strain

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain conditions, like arthritis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



Turning now to the facts of this specific case, as mentioned, 
the first and indeed perhaps most fundamental requirement for 
any service-connection claim is there must be competent 
evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; in the absence of proof of 
current disability, there can be no valid claim).  

To this end, the Veteran has submitted statements from 
private physicians, essentially indicating he has symptoms 
involving his lower extremities.  For example, a January 1997 
handwritten note from a private physician, Dr. J.A.C.C., 
provides that the Veteran has numbness in his lower limbs.  
Similarly, another handwritten note from another private 
physician, Dr. J.S.G., refers to the Veteran having leg pain 
and cramps.  And yet another handwritten note from yet 
another private physician, Dr. J.A.C.R., which accompanied 
the Veteran's June 2006 NOD, indicates he has radiculopathy.

That said, the report of the Veteran's May 2006 VA 
Compensation and Pension Examination (C&P Exam) indicates 
there is no evidence of left leg radiculopathy, although he 
does have right leg radiculopathy.

So the Board finds that the competent medical evidence of 
record establishes that the Veteran has a leg condition - at 
the very least, radiculopathy affecting his right lower 
extremity.  Consequently, the determinative issue is whether 
this condition is in some way attributable to his military 
service, including by way of an already service-connected 
disability, namely, his chronic low back strain.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a 


determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the report of the 
Veteran's May 2006 VA C&P Exam provides that any lower 
extremity radiculopathy is not caused by or the result of or 
secondary to his service-connected low back strain.  There is 
no medical evidence refuting this VA physician's unfavorable 
opinion as to the etiology of the Veteran's leg condition, 
the radiculopathy.  This physician's opinion is well-reasoned 
and based on an objective clinical evaluation of the Veteran 
and an independent review of his claims file for the 
pertinent history.  So the opinion has the proper factual 
foundation and predicate and, therefore, is entitled to a lot 
of probative weight, especially since, again, it is 
uncontroverted.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

Keep in mind the Veteran has an additional claim pending for 
what amounts to lumbar disc disease, which he also is 
alleging is secondary to the chronic low back strain.  So if 
his leg condition - referring to the lower extremity 
radiculopathy, is instead attributable to his lumbar disc 
disease, there remains the possibility of service connecting 
the leg condition if the lumbar disc disease, in turn, is 
shown to be secondary or attributable to the service-
connected chronic low back strain.  In the meantime, however, 
there is insufficient medical and other evidence to establish 
this necessary linkage.



Therefore, the Board finds that the competent medical and 
other evidence currently on file does not indicate the 
Veteran's leg condition is secondary to his service-connected 
chronic low back strain.  He needs to first link his 
lumbar disc disease, the apparent source of his lower 
extremity radiculopathy, to the service-connected low back 
strain.  And, to date, he has not done that.  Consequently, 
for these reasons and bases discussed, the preponderance of 
the evidence is against his claim for service connection for 
a leg condition (i.e., lower extremity radiculopathy) - in 
turn meaning there is no reasonable doubt to resolve in his 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a leg condition (lower 
extremity radiculopathy), alleged to be secondary to the 
already service-connected chronic low back strain, is denied.


REMAND

The Veteran needs to be apprised of the specific reasons his 
remaining claim was previously denied in March 1992 for 
service connection for lumbar disc disease (status post disc 
excision of the lumbar spine with degenerative arthritic 
changes).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).



Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Prior to any further adjudication of 
the Veteran's remaining claim for service 
connection for lumbar disc disease (status 
post disc excision of the lumbar spine 
with degenerative arthritic changes), send 
him another VCAA letter discussing the 
specific reason this claim was previously 
denied in March 1992.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
According to that rating, the RO denied 
this claim in March 1992 because the 
evidence indicated this low back 
disability was the result of intercurrent 
injury sustained in a 1975 accident, 
so unrelated to and long after (18 years) 
his military service had ended in November 
1957 and, thus, unrelated to his service-
connected chronic low back strain.  The RO 
has since reopened this claim in the May 
2006 decision at issue, based on new and 
material evidence.  Since, however, the 
Board also must make this threshold 
preliminary determination of whether there 
is new and material evidence to reopen 
this claim, irrespective of the RO's, the 
Veteran still needs to receive this 
required Kent notice before making this 
determination.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993); and VAOPGCPREC 05-92 (March 4, 
1992).

2.  Then readjudicate this claim for 
service connection in light of any 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and representative an SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


